Citation Nr: 1410503	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-33 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for bilateral high arches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty in the military for more than 20 years, including from November 1988 to July 2009.

She appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's flat feet and high arches were not caused by her service and were not permanently worsened by it, either, so as to have resulted in additional disability.


CONCLUSION OF LAW

Her flat feet and high arches are not due to disease or injury incurred in or aggravated by her service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, including apprising them of which portion of the evidence the claimant is to provide versus the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  

When the claim is for service connection, the VCAA notice must apprise the claimant of all five elements of the claim:  (1) Veteran status; (2) existence of disability; (3) a connection between service and the disability; but also the "downstream" (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).
 
VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  There is no such obligation when there is no reasonable possibility the assistance will help substantiate the claim.


The RO satisfied VA's duty to notify in this case by sending the Veteran a letter in April 2007, prior to initially deciding these claims, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter informed the Veteran of her and VA's responsibilities in obtaining supporting evidence and met all notification requirements outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006), including as concerning the "downstream" disability rating and effective date elements of the claims.  She therefore has received all required notice.

The RO also satisfied VA's duty to assist the Veteran by obtaining all available evidence necessary for equitable resolution of these claims, including her service treatment records (STRs) and post-service treatment records.  The RO also afforded her a VA compensation examination, during which an examiner addressed the etiology of her foot complaints in terms of their purported relationship with her military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Veteran does not assert that VA violated its duties to notify and assist her with her claims or that there are any additional records that VA should obtain on her behalf that are potentially relevant to her claims.  She also does not assert that the VA examination was inadequate.  She certainly has not shown that any error in notice and assistance, even if for the sake of argument committed, was necessarily unduly prejudicial to a claim, meaning outcome determinative of it, so more than harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board thus finds that no further notice or assistance is required.

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, which is contained exclusively in an electronic (Virtual VA) file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in 

exhaustive detail, each and every piece of evidence she has submitted or that VA has obtained on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, below, the Board's analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to each claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

II.  Analysis

The Veteran is claiming entitlement to service connection for a bilateral foot disorder separate and apart from her already service-connected bilateral plantar fasciitis.  In her application for compensation, she described this foot disorder as flat feet but later, in a May 2009 written statement, described it as high arches.  According to the application for compensation, these foot conditions began in 2004, so during her service.  During her VA compensation examination in May 2009, she reported foot pain even at rest and cramping at night, symptoms she said that had manifested during her service when wearing combat boots, flip flops or on her bare feet without arch supports.  In Appellate Briefs dated in September 2011 and December 2013, she asserts that she is competent to report whether she has fallen or high arches and whether the foot symptoms she is experiencing and has in years past are part and parcel of her service-connected bilateral plantar fasciitis.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).


To establish this entitlement, there must be competent and credible evidence of:  (1) a current disability; (2) in-service occurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The evidence in the Veteran's electronic file fails to satisfy two of these elements of a successful claim for service connection, namely, current disability and nexus.  Post-service treatment records and the report of the VA compensation examination in May 2009 establish that she has a foot disability characterized as heel spurs and plantar fasciitis, but not flat feet (pes planus) or high arches (pes cavus).  As she alleges, however, she is competent to diagnose both conditions as they are capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Still, although she is competent to diagnose these claimed conditions, given they can be evident visually, the Board finds her reports in this regard not credible, including in terms of their histories and etiologies.  Following her discharge from service, she reported a history of using arch supports; however, there is no medical evidence in the file, including dated during or since her service, corroborating flat feet and/or high arches or establishing that an appropriate clinician prescribed or issued such supports.  This is so despite the fact that the Veteran had her feet evaluated on multiple occasions.  Second, given the nature of the claimed conditions (one involves fallen arches and the other high arches), it is difficult to understand how one, however competent, could report both flat feet and high arches.  By definition, flat feet indicate a flat arch, not conversely a high arch.


Nevertheless, purely for the sake of further argument, the Board will accept that these conditions exist in tandem.  The question thus becomes whether they are related to the Veteran's documented foot problems in service.  In July 1988, on enlistment examination, she reported a history of no foot trouble.  In December 1988, she twisted his right ankle during physical training.  Medical personnel diagnosed a questionable inversion injury (later an ankle sprain), splinted her right foot and issued her crutches.  X-rays were normal.   

In November 2001, during an examination, the Veteran marked a history of no foot problems.  The next year, in June 2002, she experienced the onset of plantar fascial fibromatosis, a condition that necessitated the use of a brace.  She received additional treatment, including a walking cast, splint and orthotics, and was placed on profile (modified duty) for this condition in 2003.  In August 2003, she fractured her right foot.  In 2007, medical personnel noted soft tissue foot pain.  On multiple occasions in 2008, they noted bilateral plantar fasciitis and recommended stretching, inserts and ice.  On Medical Board retirement examination in February 2009, the Veteran reported a history of foot trouble and examiners noted normal arches and bilateral plantar fasciitis.  

Since discharge, no medical professional has related foot symptoms other than those considered part and parcel of the Veteran's already service-connected bilateral plantar fasciitis to her active service.  Her assertions that she has such symptoms and that they are due to arch abnormalities are thus the only evidence remaining that provides the necessary nexus in this case.  She is competent to report such assertions as she has training in medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  For 10 years during her service, she had a military occupational specialty (MOS) of health care specialist.  

However, the Board finds her report concerning this less persuasive than, and thus outweighed by, the VA compensation examiner's May 2009 opinion attributing all of the Veteran's foot symptoms to her bilateral plantar fasciitis.  The examiner has more training in medicine than the Veteran and provides an opinion substantiated by other clinical evidence of record.  The Medical Board too acknowledged the Veteran's foot symptoms in 2009, but similarly attributed all of them to plantar fasciitis (which, as mentioned, already accordingly since has been determined to be a service-connected disability).  As well, the Medical Board specifically ruled out abnormal arches - either overly elevated or flattened.  A medical opinion, such as the one this Veteran has offered, may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).

Inasmuch as there is no competent and credible evidence diagnosing flat feet and/or high arches and relating these claimed conditions to the Veteran's active service, the Board concludes these conditions were not incurred in or aggravated by her service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


The evidence in this case is not in relative equipoise; instead, the preponderance of the evidence is unfavorable, so the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

The claim of entitlement to service connection for bilateral flat feet is denied.

The claim of entitlement to service connection for bilateral high arches also is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


